DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I (figures 1-4), claims 1, 8, 12, 18-19, and 21-24 in the reply filed on September 9, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 18 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Bohn ‘944 (3,156,944).
Regarding claim 1, Bohn shows a bar assembly comprising a bar (10) sized to be grasped manually (“handle”) with a guide (13) formed at least partially along a length; and a plurality of posts (15) each in cooperation with the guide of the bar to fasten the bar to a support surface (14) at various fastener mounting patterns (col. 2, lines 42-54).

As to claim 18, Bohn shows a method of install a bar assembly, inherently, including aligning a post (15) with an aperture (16) in a support surface (14), providing a bar (10) sized to be grasped manually, sliding the bar into engagement with the post (through the slot 13), installing a fastener (18) to the post from an inside of the support surface, and tightening the fastener until the bar is secured in the post and the post is secured to the surface (col. 2, lines 29-41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn ‘944 in view of Brown ‘564 (3,842,564).

As to claim 22, the fasteners taught by Brown with flats are hex head (col. 3, line 41-42).
Claims 19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn ‘944.
Regarding claim 19, Bohn discloses the invention as claimed but for a step of removing a bar assembly with a fastener from the aperture before aligning the post with the aperture.  However, Bohn points out that the handle can be readily 
Regarding claim 23, Bohn does not show the shank of each first fasteners (15) being externally threaded and each of the second fasteners (18) being internally threaded.  Instead, Bohn reverses the locations of the external threads and the internal threads.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form external threads on the first fasteners and internal threads on the second fasteners, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
As to claim 24, see fig. 2, the external threads extends through the wall (14).  Consequently, the modified first fastener with external threads would extend through the wall.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
CN 211313647 U (CN) shows a handle having a slot, a first fastener engaging the slot, and a second fastener engaging the first fastener to mount the handle to a door surface.
2,175,632 (Maga) shows a handle having a dovetail-engagement to anchor the handle to a support surface.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM	
September 16, 2021